

116 HR 6623 IH: COVID–19 Language Access Act
U.S. House of Representatives
2020-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6623IN THE HOUSE OF REPRESENTATIVESApril 24, 2020Ms. Meng (for herself, Mrs. Watson Coleman, Mr. Price of North Carolina, Ms. Garcia of Texas, Ms. Schakowsky, Mr. Gonzalez of Texas, Mrs. Hayes, Mr. Rush, Mr. García of Illinois, Mr. Meeks, Ms. Johnson of Texas, Mr. Huffman, Ms. Norton, Mr. Espaillat, Ms. Castor of Florida, Ms. Shalala, Mr. Carson of Indiana, Mr. Kilmer, Mr. Serrano, Ms. Jayapal, Ms. Pressley, Mr. Danny K. Davis of Illinois, Ms. Velázquez, Mr. Cárdenas, Mr. Grijalva, Mr. McNerney, Mr. Hastings, Mr. Johnson of Georgia, Mr. Gomez, Mr. Takano, Ms. Lee of California, Mr. Horsford, Ms. Porter, Mr. Case, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require all Federal agencies to translate COVID–19 materials into multiple languages, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Language Access Act.2.Translation of materials(a)In generalEach Federal agency that receives Federal assistance related to the COVID–19 pandemic shall translate any English language written material prepared for the general public relating to such pandemic into the languages described in subsection (b) not later than 7 days after any such material is made available in English.(b)Languages coveredThe material described in subsection (a) shall be translated, at a minimum, into Spanish, Arabic, Cambodian, Chinese, Haitian Creole, French, Hindi, Italian, Japanese, Korean, Laotian, Russian, Tagalog, Urdu, Vietnamese, Greek, Polish, Thai, and Portuguese.(c)Definition of COVID–19 pandemicIn this section, the term COVID–19 pandemic means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus.